Citation Nr: 0926357	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2006, 
a statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.

In April 2009, the Veteran and his spouse testified at a 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The entitlement to service connection for low back disability 
under a merits analysis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1968 RO rating decision denied entitlement to 
service connection for low back disability; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's August 1968 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for low back 
disability, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1968 rating decision which denied service 
connection for low back disability is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received since the 
RO's August 1968 determination, and the claim of service 
connection for low back disability is reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for low back 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 
2002).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
July 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In May 1968, the Veteran filed a claim of entitlement to 
service connection for low back disability.  In support of 
his claim, the evidence of record contained the Veteran's 
service medical records, private treatment records, and the 
report of a VA medical examination.

A letter from the Veteran's chiropractor, dated February 28, 
1966, documents that the Veteran sought treatment for various 
conditions, including his lower back, since January 1954.  
The chiropractor stated that the last X-ray taken of the 
Veteran was in 1962, which showed that the Veteran's spine 
had shifted due to severe muscle spasms and caused double 
rotatory scoliosis.  The chiropractor also stated that the 
Veteran's right pelvis was anterior, that the lumbar spine 
was rotated right, and that the cervical spine was almost 
opposite from what it had been in 1954.  The chiropractor 
noted that the Veteran's condition progressed satisfactorily 
and the outcome had been uneventful.

The Veteran noted on his April 1967 Report of Medical 
History, which is typically completed in connection with 
service examinations, that he has had recurrent back pain.  
The Veteran specifically stated that he had been refused 
employment or been unable to hold a job because of frequent 
back trouble; and that he had been consulted or been treated 
by clinics, physicians, healers, or other practitioners 
within the past five years for back trouble.  The examiner 
from the April 1967 induction examination recorded that the 
Veteran had an abnormal spine, and noted that the Veteran had 
recurrent back pain and slight scoliosis of the lumbosacral 
spine.  Nevertheless, the examiner still determined the 
Veteran to be qualified for induction.

Service treatment records show that the Veteran complained of 
low back pain during service and sought treatment for his 
condition.  A treatment record from an army hospital, dated 
August 24, 1967, shows that an examiner diagnosed the Veteran 
with spondylolysis, bilateral, L5, with Grade I 
spondylolisthesis.  The examiner recommended that the Veteran 
be processed for separation from service due to his 
spondylolisthesis.

The Veteran submitted a private medical opinion, dated in 
November 1967, which states that the doctor saw the Veteran 
in April 1967 due to constant backache, but could not 
determine the etiology.  The doctor examined the Veteran in 
October 1967; X-rays revealed spondylolysis of the L5 
vertebrae.  The doctor was unable to objectively state 
whether the Veteran's back became permanently worse because 
of his time in service, given that there were no objective 
abnormalities on physical examination.

During the July 1968 VA examination, an X-ray of the 
Veteran's lumbosacral spine showed slight scoliosis to the 
right, and was otherwise negative.  The examiner did not find 
the Veteran to have spondylolysis.

In an August 1968 rating decision, the RO denied entitlement 
to service connection for low back disability on the basis of 
lack of evidence showing a current disability (spondylolysis) 
and that the Veteran's back condition had incurred in or been 
aggravated by service, given that the X-ray findings from the 
service entrance examination and VA examination were 
essentially the same.  The Veteran filed a notice of 
disagreement, received by VA in September 1968, and stated 
that he received an in-service injury when a sergeant placed 
his foot on the Veteran's back (while laying flat on his 
stomach) and pulled the Veteran's head back, and that he has 
had back pain ever since.  Although the Veteran was issued a 
statement of the case in October 1968 as to the issue, he did 
not complete the appeal by filing a timely substantive 
appeal.  Therefore, the appeal became final.  38 U.S.C.A. 
§ 7105(c).  Accordingly, service connection for low back 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
August 1968 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In October 2005, the Veteran filed a claim to reopen 
entitlement to service connection for low back disability.  
In support of his claim, he submitted private medical 
records, two private medical opinions, and a statement from a 
fellow servicemember.  The medical records show current 
treatment for chronic low back and neck pain, and spasms.  
One of the private medical opinions stated that the Veteran's 
injury during service could have definitely aggravated a 
preexisting low back condition, which could still be 
affecting him.  The other medical opinion stated that it is 
conceivable that the Veteran's back and neck pain could 
indeed have been caused by or at least aggravated by his in-
service injury.  The statement from a fellow servicemember 
corroborated the Veteran's contention that during service, 
while laying flat on his stomach, a sergeant placed his foot 
on the Veteran's back and pulled the Veteran's head back.

The evidence submitted since the August 1968 RO decision is 
new to the record, and is material as it shows that the 
Veteran currently has a low back disability.  As the 
Veteran's claim was previously denied due to lack of a 
current disability, the Board has determined that the above 
evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim of 
service connection for low back disability.  The claim of 
service connection for low back disability, therefore, is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.  
The Board notes that it is arguable that the November 2005 
VCAA letter sent to the Veteran may not have fully met the 
notice requirements for requests to reopen prior claims as 
outlined in Kent v. Nicholson, 20 Vet.App. 1 (2006).  
However, there is no resulting prejudice to the Veteran in 
light of the fact that the Board finds new and material 
evidence to reopen the claim.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for low back disability.

In light of the fact that the Veteran reports pertinent 
injuries during service; that his service treatment records 
document complaints and treatment for low back pain; that a 
post-service private examination in October 1967 found 
spondylolysis of the L5 vertebrae; and that current medical 
records reflect diagnosis and treatment for the low back; the 
Board finds that this evidence appears to raise the question 
of whether the Veteran's preexisting low back disability 
noted during his military entrance examination was aggravated 
during service.

The Board notes that VA administered a medical examination in 
connection with the Veteran's claimed low back disability in 
March 2006.  During this examination, the Veteran was 
diagnosed with mild osteoarthritis, scoliosis, chronic back 
strain, and mild sacroiliitis on the left.  The examiner 
opined that it is less likely as not that the Veteran's 
chronic back pain was secondary to his military service, and 
that it was not at least as likely as not that his mild 
sacroiliitis on the left was secondary to service, given his 
preexisting back condition for greater than ten years prior 
to service and the lack of a significant back injury during 
service.  However, the examiner appears to have not 
considered the Veteran's contention that his back was 
aggravated during service, including the Veteran's contention 
about a specific incident where a sergeant injured his back, 
which was supported by his fellow servicemember.

Since the record lacks a medical opinion that clearly 
addresses the issue of aggravation, the Board finds that the 
Veteran is entitled to a VA examination for the purpose of 
determining whether there was an increase in severity of the 
Veteran's preexisting back disability during service.

In order to afford the Veteran every consideration with his 
appeal, the Board believes it appropriate to direct another 
examination and opinion to more fully address the Veteran's 
contentions and other pertinent evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed low 
back disability.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions:

(a).  Is it at least as likely as not (a 
50% or higher degree of probability) that 
there an increase in severity of the 
Veteran's preexisting back disability 
during service beyond the natural 
progression of that preexisting 
disability?

(b).  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran has a current low back 
disability which did not preexist service 
but was first manifested during service?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

2.  Thereafter, the issue of service 
connection for low back disability should 
be readjudicated under a merits analysis.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


